DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2021 was filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2019/0115451) in view of Ok et al. (US Pat. 9,595,592) and Li (2018/0130704).												Re claim 1, Lee teaches a semiconductor device (Fig. 25), comprising:			a substrate (100);											first (F4) and second (F3) fin structures disposed on the substrate (100);			first (G7, G8) and second (G5, G6) gate structures disposed on the first and second fin structures, respectively;									first (134) and second (132) source/drain (S/D) regions disposed adjacent to the first (G7, G8) and second (G5, G6) gate structures on the first (F4) and second (F3) fin structures, respectively;											first (350) and second (250) contact structures disposed on the first (134) and second (132) S/D regions, respectively,									wherein the first contact structure (350) comprises a first n-type work function metal (nWFM) silicide layer (352, [04, 53-58,136-137]) disposed on the first S/D region (134) and a first contact plug (356) disposed on the first nWFM silicide layer (352), and		wherein the second contact structure (250) comprises a p-type work function metal (pWFM) silicide layer (252, [04, 53-58,136-137]) disposed on the second S/D region (132), and a second contact plug (256) disposed on the pWFM silicide layer (252).		
Lee does not explicitly teach a second nWFM silicide layer disposed on the pWFM silicide layer, and a dipole layer disposed at an interface between the first nWFM silicide layer and the first S/D region.
Ok teaches a method of forming a contact silicide for a semiconductor structure (Fig. 6) wherein a nWFM silicide layer (502, Col. 6, lines 23-60) disposed on the pWFM silicide layer (602, Col. 6, lines 23-60).						
Lee in view of Ok does not explicitly teach a dipole layer disposed at an interface between the first nWFM silicide layer and the first S/D region.
Li teaches a method of fabricating a semiconductor (Figs. 1-9) wherein a metal silicide layer (204, [82]) is formed on a source/drain region (211) wherein the metal silicide layer has dipoles [83].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Lee in view of Ok as taught by Li in order to reduce the Schottky barrier height (SBH) between the metal silicide layer and the doped source/drain regions so that the contact resistances between the metal silicide layer and the doped source/drain regions may be reduced ([83], Li).
Re claim 7, Lee in view of Ok and Li teaches the semiconductor device of claim 1, wherein the first and second contact structures further comprise first and second liners along sidewalls of the first and second contact plugs (604, Ok), respectively, and		wherein the first and second liners comprise a metal or an oxide of a metal of the dipole layer ([83], Li).
Re claim 8, Lee in view of Ok and Li teaches the semiconductor device of claim 1, wherein the first and second contact structures further comprise first and second liners along sidewalls of the first and second contact plugs (604, Ok), respectively, and
Re claim 9, Lee in view of Ok and Li teaches the semiconductor device of claim 1, wherein the first and second contact structures further comprise first and second liners along sidewalls of the first and second contact plugs (604, Ok), respectively, and		wherein the first and second liners comprise a metal or an oxide of a metal of the pWFM silicide layer (602, Col. 6, lines 23-60, Ok).
Claims 11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li (2018/0130704) in view of Lee et al. (2019/0115451) and Ok et al. (US Pat. 9,595,592).	
Re claim 11, Li teaches a semiconductor device (Fig. 8), comprising:			first (113) and second (123) gate structures disposed on first (I) and second (II) fin structures, respectively;											an n-type source/drain (S/D) region (211) and a p-type S/D region (212) disposed on the first fin structure (I) and the second (II) fin structure, respectively;				first (204, left side) and second (204, right side) contact structures disposed on the n-type (211) and p-type (212) S/D regions, respectively, 					wherein the first contact structure (204, left side) comprises a ternary compound layer ([82], “ titanium oxysilicide”) disposed on the n-type S/D region (211), a metal silicide layer disposed on the ternary compound layer [82], and a first contact plug (205) disposed on the first silicide layer [82], and						wherein the second contact structure (204, right side) comprises a second metal silicide layer disposed on the second S/D regions (212), and a second contact 
Li does not explicitly teach a first n-type work function metal (nWFM) silicide layer, a p-type work function metal (pWFM) silicide layer, a second nWFM silicide layer disposed on the pWFM silicide layer.
Lee teaches a semiconductor device (Fig. 25), comprising: a substrate (100); first (F4) and second (F3) fin structures disposed on the substrate (100); first (G7, G8) and second (G5, G6) gate structures disposed on the first and second fin structures, respectively; first (134) and second (132) source/drain (S/D) regions disposed adjacent to the first (G7, G8) and second (G5, G6) gate structures on the first (F4) and second (F3) fin structures, respectively’ first (350) and second (250) contact structures disposed on the first (134) and second (132) S/D regions, respectively, wherein the first contact structure (350) comprises a first n-type work function metal (nWFM) silicide layer (352, [04, 53-58,136-137]) disposed on the first S/D region (134) and a first contact plug (356) disposed on the first nWFM silicide layer (352), and wherein the second contact structure (250) comprises a p-type work function metal (pWFM) silicide layer (252, [04, 53-58,136-137]) disposed on the second S/D region (132), and a second contact plug (256) disposed on the pWFM silicide layer (252).	Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Li as taught by Lee since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their 
Li in view of Lee does not explicitly teach second nWFM silicide layer disposed on the pWFM silicide layer.
Ok teaches a method of forming a contact silicide for a semiconductor structure (Fig. 6) wherein a nWFM silicide layer (502, Col. 6, lines 23-60) disposed on the pWFM silicide layer (602, Col. 6, lines 23-60).	
 Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Li in view of Lee as taught by Ok in order to allow for the selective tuning and ion beam mixing (802, Col. 6, lines 23-60, Ok).
Re claim 13, Li in view of Lee and Ok teaches the semiconductor device of claim 11, wherein the dipole layer comprises a metal atom of the ternary compound layer and a semiconductor atom of the n-type S/D region ([80-83], Li).
Re claim 16, Li in view of Lee and Ok teaches the semiconductor device of claim 11, wherein the first and second contact structures further comprise first and second liners along sidewalls of the first and second contact plugs (20, 202, Li), respectively, and													wherein the first and second liners comprise a metal of the dipole layer, the pWFM silicide layer, or the first nWFM silicide layer ([80-83], “titanium”, Li).
Prior art of record
Re claim 17,  Li (2018/0130704) teaches a method (Fig. 1-9), comprising:			forming first (I) and second (II) fin structures on a substrate (101);			
Lee et al. (2019/0115451) teaches a method (Fig. 15-25), comprising:			forming first (F4) and second (F3) fin structures on a substrate (100);			forming first (134) and second (132) source/drain (S/D) regions on the first and second fin structures, respectively;									forming first (H4) and second (H3) contact openings on the first and second S/D regions, respectively;										selectively forming a p-type work function metal (pWFM) silicide layer (252, [04, 53-58,136-137]) on the second S/D region (132);							forming first (356) and second (256) contact plugs within the first (H4) and second (H3) contact openings,
yet remains explicitly silent to forming a doped n-type work function metal (nWFM) silicide layer on the pWFM silicide layer and on the first S/D region; forming a 
Allowable Subject Matter
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate or make obvious the method of claim 17, including each of the limitations and specifically forming a doped n-type work function metal (nWFM) silicide layer on the pWFM silicide layer and on the first S/D region;and forming a ternary compound layer between the doped nWFM silicide layer and the first S/D region, for the same reasons as mention for claim 17 in the prior art of record above.
Claims 2-6, 10, 12, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claim 2, Lee in view of Ok and Li teaches the semiconductor device of claim 1, 													yet remains explicitly silent to wherein the dipole layer comprises a dopant atom of the first nWFM layer and a semiconductor atom of the first S/D region.
Re claim 3, Lee in view of Ok and Li teaches the semiconductor device of claim 1,													yet remains explicitly silent to wherein the first nWFM silicide layer comprises dopants of a transition metal, 	and wherein the dopants have a concentration profile with a peak concentration at the interface between the first nWFM silicide layer Re claim 4, Lee in view of Ok and Li teaches the semiconductor device of claim 1, 													yet remains explicitly silent to wherein the first nWFM silicide layer comprises metal dopants with an electronegativity value smaller than an electronegativity value of a metal in a metal silicide of the first nWFM silicide layer.
Re claim 5, Lee in view of Ok and Li teaches the semiconductor device of claim 1, 													yet remains explicitly silent to wherein the first and second nWFM silicide layers are doped with a transition metal.
Re claim 6, Lee in view of Ok and Li teaches the semiconductor device of claim 1, 													yet remains explicitly silent to wherein the first nWFM silicide layer is doped with a transition metal and the second nWFM silicide layer is undoped.
Re claim 10, Lee in view of Ok and Li teaches the semiconductor device of claim 1, 													yet remains explicitly silent to wherein the first and second contact structures further comprise first and second capping layers disposed on the first and second nWFM silicide layers, respectively.
Re claim 12, Li in view of Lee and Ok teaches the semiconductor device of claim 11, 													yet remains explicitly silent to wherein the ternary compound layer comprises a zirconium-based ternary compound.
Re claim 14, Li in view of Lee and Ok teaches the semiconductor device of claim 11, 													yet remains explicitly silent to wherein the first and second nWFM silicide layers are doped with a transition metal.
Re claim 15, Li in view of Lee and Ok teaches the semiconductor device of claim 11, 													yet remains explicitly silent to wherein the first nWFM silicide layer is doped with a transition metal and the second nWFM silicide layer is undoped.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        /Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        2/1/22